The defendant’s petition for certification for appeal from the Appellate Court, 59 Conn. App. 638 (AC 19243), is granted, limited to the following issue:
“Did the prosecutor’s cross-examination of the defendant and his closing argument to the jury constitute prosecutorial misconduct in violation of the defendant’s federal constitutional right to a fair trial?”
*936The Supreme Court docket number is SC 16476.
Jeremiah Donovan, in support of the petition.
Mitchell S. Brody, assistant state’s attorney, in opposition.
Decided February 7, 2001
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.